Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant's amendments, filed May 9, 2022 are respectfully acknowledged and have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	Applicants have amended their claims, filed May 9, 2022 and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Claims 1, 12, 15, and 17 are amended. Claims 5, 7-8, 10-11, and 20 were previously cancelled. 
	Claims 1-4, 6, 9, 12-19, and 21 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 9, 12-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teranishi et al. (U.S. Patent Application 20100328268 A1, hereinafter “Teranishi”).     

Regarding Claim 1 (Currently Amended), Teranishi teaches a touch substrate (par 0132 Fig 5 combination of opposing substrate 202 and touch sensor pattern Fig 7 24, par 0043), comprising a base substrate (par 0132 Fig 5 combination of opposing substrate 202) and a touch sensor on the base substrate (touch sensor pattern Fig 7 24, par 0043), 
the touch sensor comprising a plurality of hollow parts arranged radially (par 0321, see annotated Fig 27B below, hollow portions as shown arranged radially; par 0321 this touch structure may be located in the BM and/or AA areas),
wherein each of the hollow parts comprises at least one first sub hollow part and at least one second sub hollow part (see annotated Fig 27B first sub hollow parts and second sub hollow parts), 
each of the at least one first sub hollow part has a first elongated shape extending along a first direction (see annotated Fig 27B each first hollow part has a first elongated shape extending along a first direction), 
each of the at least one second sub hollow part has a second elongated shape extending along a second direction (see annotated Fig 27B each second hollow part has a second elongated shape extending along a second direction), 
an included angle between the first direction and the second direction is larger than 90 degrees and smaller than 180 degrees (annotated Fig 27B shows such),
the at least one first sub hollow part and the at least one second sub hollow part are communicated with each other (annotated Fig 27B shows such), and 
an orthographic projection of each of the hollow parts on the base substrate has an enclosed shape (annotated Fig 27B shows such).

    PNG
    media_image1.png
    272
    250
    media_image1.png
    Greyscale


Regarding Claim 2 (Original), Teranishi teaches the touch substrate according to claim 1, wherein the plurality of hollow parts arranged radially is located at a position close to an edge of the base substrate (Fig 7 electrode pattern of Fig 27B may be disposed close to an edge of the base substrate as shown in Fig 7).

Regarding Claim 3 (Previously Presented), Teranishi teaches the touch substrate according to claim 1, wherein the base substrate comprises at least one corner, and the at least one corner is provided with the plurality of hollow parts arranged radially (Fig 7 par 0325 electrode pattern of Fig 27B may be disposed close to an edge of the base substrate as shown in Fig 7).

Regarding Claim 6 (Previously Presented), Teranishi teaches the touch substrate according to claim 1, wherein a shape of a side edge of the touch sensor comprises a fold line shape (the electrode pattern taught in Fig 27B would reasonably be construed to comprise a folded-line electrode edge shape, as seen in annotated Fig 27B above).

Regarding Claim 9 (Previously Presented), Teranishi teaches the touch substrate according to claim 1, wherein 
a portion of the touch sensor located between adjacent ones of the plurality of hollow parts is a sub-sensor part (see annotated Fig 27B above), 
sub-sensor parts are electrically connected with each other (see annotated Fig 27B above, sub-sensor parts are electrically connected around the rest of the electrode), and 
in a direction from a position close to an edge of the base substrate to a position far away from the edge of the base substrate, two side edges of the sub-sensor part are gradually converged (par 0325 pattern may be in a circumferential portion of the substrate; see annotated Fig 27B above, in a direction from a position close to the edge of the substrate to a position far away from the edge of the substrate, the indicated two side edges of the sub-sensor parts are gradually converged).

Regarding Claim 12 (Currently Amended), Teranishi teaches the touch substrate according to claim 1, wherein 
the touch sensor and the plurality of hollow parts are formed from a same touch film layer, the touch sensor is a reserved portion of the touch film layer, the plurality of hollow parts is a removed portion of the touch film layer (par 0131 the two portions of the touch sensor are formed of a same layer, e.g. layer Fig  3 23, and hollows are removed areas of the layer, see annotated Fig 27B; such is a well-known formation approach for touch electrodes with island patterns, see e.g. Kim 20140098304 A1 par 0013), and 
each of the hollow parts is surrounded by a material of the touch film layer (par 0131 annotated Fig 28B).

Regarding Claim 13 (Previously Presented), Teranishi teaches the touch substrate according to claim 1, wherein the plurality of hollow parts arranged radially has an axisymmetric structure (see annotated Fig 27B above, the plurality of hollow parts arranged radially has an axisymmetric structure about at least a horizontal axis).

Regarding Claim 14 (Previously Presented), Teranishi teaches the touch substrate according to claim 1, wherein 
the touch sensor (par 0132 each sensor pattern as in annotated Fig 27B above may be formed as a matrix with the touch sensor of annotated Fig 27B above being the cadence basis for the matrix) comprises a first touch sensor (par 0132, a first instance of the pattern of Fig 27B above) and a second touch sensor (par 0132, e.g. a second adjacent instance of the pattern of Fig 27B above), 
a plurality of hollow parts arranged radially in the first touch sensor and a plurality of hollow parts arranged radially in the second touch sensor have an axisymmetric structure (see annotated Fig 27B above), the plurality of hollow parts arranged radially has an axisymmetric structure (in each of the first and second touch sensors as described above the hollows form an axisymmetric structure).

Claim 15 (Currently Amended) presents the limitations of Claim 1 in a different claim category, and therefore Claim 15 is rejected with a rationale similar to Claim 1, mutatis mutandis.

Claim 16 (Original) presents the limitations of Claim 2 in a different claim category, and therefore Claim 16 is rejected with a rationale similar to Claim 2, mutatis mutandis.

Claim 17 (Currently Amended) presents the limitations of Claim 12 in a different claim category, and therefore Claim 17 is rejected with a rationale similar to Claim 12, mutatis mutandis.

Regarding Claim 18 (Previously Presented), Teranishi teaches a touch display device, comprising the touch substrate according to claim 1 (par 0333 Fig 31).

Regarding Claim 19 (Previously Presented), Teranishi teaches the touch substrate according to claim 1, wherein the included angle between the first direction and the second direction is larger than 110 degrees and smaller than 180 degrees (annotated Fig 27B below shows such; hexagon inside angle = 120º).  

Regarding Claim 21 (Previously Presented), Teranishi teaches the touch substrate according to claim 1, wherein an orthographic projection of each of the at least one first sub hollow part on the base substrate comprises a first edge and a second edge both extending along the first direction (annotated Fig 27B below shows such), and a length of the first edge and a length of the second edge are both larger than a distance between the first edge and the second edge (annotated Fig 27B below shows such), 
an orthographic projection of each of the at least one second sub hollow part on the base substrate comprises a third edge and a fourth edge both extending along the second direction (annotated Fig 27B below shows such), and a length of the third edge and a length of the fourth edge are both larger than a distance between the third edge and the fourth edge (annotated Fig 27B below shows such).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Teranishi et al. (U.S. Patent Application 20100328268 A1, hereinafter “Teranishi”) in view of Kim et al. (U.S. Patent Application 20140098304 A1, hereinafter “Kim”).

Regarding Claim 4 (Previously Presented), Teranishi teaches the touch substrate according to claim 1, wherein in a direction from a position close to an edge of the base substrate to a position far away from the edge of the base substrate, adjacent two of the plurality of hollow parts are gradually converged (the pattern as noted in annotated Fig 27B, present in a left edge of the substrate; in a direction from a position close to the left edge of the base substrate to a position far away from the left edge of the base substrate, adjacent two of the plurality of sub-hollow parts are gradually converged, as seen in annotated Fig 15D above).
However, Teranishi appears not to expressly teach wherein in a direction from a position close to an edge of the base substrate to a position far away from the edge of the base substrate, adjacent two of the plurality of hollow parts are gradually converged.
In a similar area, Kim teaches wherein in a direction from a position close to an edge of the base substrate to a position far away from the edge of the base substrate, adjacent two of the plurality of hollow parts are gradually converged (e.g. Fig 4 par 0067 teaches hollow parts e.g. surrounding dummy patterns 113a, 113b; e.g. in a direction from a right edge of the substrate to far away from same, adjacent two hollows around left-most shown dummy patterns 113a gradually converge). 
Teranishi and Kim are analogous art as they each pertain to touch electrode hollow patterns. It would have been obvious to a person of ordinary skill in the art to modify the pattern of Teranishi with the inclusion of the converging patterns of Kim. The motivation would have been in order to provide the dummy patterns around and near to the intersection node of two mutual capacitive electrodes (Kim par 0010).
 
Response to Arguments
7.	Applicant's arguments filed May 9, 2022 with respect to Claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK EDWARDS/Primary Examiner, Art Unit 2624